                 Case 19-33408              Doc 16         Filed 12/27/19 Entered 12/27/19 08:10:35 Desc Main
 Fill in this information to identify your case:             Document     Page 1 of 3 Check one box only as directed in this form and in
                                                                                                     Form 122A-1Supp:
 Debtor 1          Steven Villalobos
                   __________________________________________________________________
                     First Name              Middle Name             Last Name
                                                                                                     
                                                                                                     X   1. There is no presumption of abuse.
 Debtor 2            ________________________________________________________________
 (Spouse, if filing) First Name              Middle Name             Last Name                          2. The calculation to determine if a presumption of
                                         NORTHERN  DISTRICT                                                 abuse applies will be made under Chapter 7
 United States Bankruptcy Court for the: ____________
                                         __________   District of OF  ILLINOIS
                                                                  _______________
                                                                                                            Means Test Calculation (Official Form 122A–2).
 Case number        19-33408
                    ___________________________________________                                         3. The Means Test does not apply now because of
 (If known)
                                                                                                            qualified military service but it could apply later.


                                                                                                      Check if this is an amended filing

Official Form 122A─1
Chapter 7 Statement of Your Current Monthly Income                                                                                                            10/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

   Part 1:         Calculate Your Current Monthly Income

   1. What is your marital and filing status? Check one only.
             Not married. Fill out Column A, lines 2-11.
             Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

        
        X     Married and your spouse is NOT filing with you. You and your spouse are:
                   Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
              
              X     Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                    under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                    spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).
        Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
        bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
        August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
        Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
        income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A             Column B
                                                                                                       Debtor 1             Debtor 2 or
                                                                                                                            non-filing spouse
   2. Your gross wages, salary, tips, bonuses, overtime, and commissions
      (before all payroll deductions).                                                                   $_________
                                                                                                          1,200.00            $__________

   3. Alimony and maintenance payments. Do not include payments from a spouse if
      Column B is filled in.                                                                             $_________
                                                                                                          0.00                $__________

   4. All amounts from any source which are regularly paid for household expenses
      of you or your dependents, including child support. Include regular contributions
      from an unmarried partner, members of your household, your dependents, parents,
      and roommates. Include regular contributions from a spouse only if Column B is not
      filled in. Do not include payments you listed on line 3.                                           $_________
                                                                                                          0.00                $__________

   5. Net income from operating a business, profession,
                                                                     Debtor 1     Debtor 2
      or farm
      Gross receipts (before all deductions)                           $______     $______
        Ordinary and necessary operating expenses                   – $______ – $______
                                                                                              Copy
        Net monthly income from a business, profession, or farm        $______
                                                                        0.00       $______ here         $_________
                                                                                                          0.00                $__________

   6. Net income from rental and other real property                 Debtor 1     Debtor 2
      Gross receipts (before all deductions)                           $______     $______
        Ordinary and necessary operating expenses                   – $______ – $______
                                                                                              Copy
        Net monthly income from rental or other real property          $______
                                                                        0.00       $______ here         $_________
                                                                                                          0.00                $__________
  7. Interest, dividends, and royalties                                                                  $_________
                                                                                                          0.00                $__________



Official Form 122A-1                           Chapter 7 Statement of Your Current Monthly Income                                                    page 1
                 Case 19-33408                             Doc 16                 Filed 12/27/19 Entered 12/27/19 08:10:35                                             Desc Main
                                                                                    Document     Page 2 of 3
Debtor 1           Steven Villalobos
                   _______________________________________________________                                                                         19-33408
                                                                                                                             Case number (if known)_____________________________________
                   First Name            Middle Name                  Last Name



                                                                                                                                   Column A                    Column B
                                                                                                                                   Debtor 1                    Debtor 2 or
                                                                                                                                                               non-filing spouse

   8. Unemployment compensation                                                                                                      $__________
                                                                                                                                      0.00                        $___________
       Do not enter the amount if you contend that the amount received was a benefit
       under the Social Security Act. Instead, list it here: ................................ 
         For you .................................................................................. $______________
                                                                                                          0.00
            For your spouse ..................................................................       $______________
   9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence, do
      not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any retired
      pay paid under chapter 61 of title 10, then include that pay only to the extent that it
      does not exceed the amount of retired pay to which you would otherwise be entitled if
      retired under any provision of title 10 other than chapter 61 of that title.                                                   $__________
                                                                                                                                      0.00                        $___________
   10. Income from all other sources not listed above. Specify the source and amount.
       Do not include any benefits received under the Social Security Act; payments received
       as a victim of a war crime, a crime against humanity, or international or domestic
       terrorism; or compensation, pension, pay, annuity, or allowance paid by the United
       States Government in connection with a disability, combat-related injury or disability, or
       death of a member of the uniformed services. If necessary, list other sources on a
       separate page and put the total below.
           ______________________________________                                                                                    $_________                   $___________
           ______________________________________                                                                                    $_________                   $___________
           Total amounts from separate pages, if any.                                                                            + $_________
                                                                                                                                    0.00                       + $___________
   11. Calculate your total current monthly income. Add lines 2 through 10 for each
       column. Then add the total for Column A to the total for Column B.                                                            $_________
                                                                                                                                      1,200.00             +      $___________
                                                                                                                                                                                      =   $__________
                                                                                                                                                                                           1,200.00
                                                                                                                                                                                          Total current
                                                                                                                                                                                          monthly income

   Part 2:          Determine Whether the Means Test Applies to You

   12. Calculate your current monthly income for the year. Follow these steps:
       12a.      Copy your total current monthly income from line 11. ..................................................................................... Copy line 11 here        $__________
                                                                                                                                                                                       1,200.00

                 Multiply by 12 (the number of months in a year).                                                                                                                     x 12
       12b.      The result is your annual income for this part of the form.                                                                                                   12b.   $__________
                                                                                                                                                                                       14,400.00


   13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                                      Illinois

       Fill in the number of people in your household.
                                                                                                 3

       Fill in the median family income for your state and size of household. ................................................................................................. 13.   $__________
                                                                                                                                                                                       82,268.00
       To find a list of applicable median income amounts, go online using the link specified in the separate
       instructions for this form. This list may also be available at the bankruptcy clerk’s office.


   14. How do the lines compare?


       14a. 
            X Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                     Go to Part 3.



       14b.  Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A–2.




Official Form 122A-1                                            Chapter 7 Statement of Your Current Monthly Income                                                                        page 2
             Case 19-33408                 Doc 16            Filed 12/27/19 Entered 12/27/19 08:10:35                           Desc Main
                                                               Document     Page 3 of 3
Debtor 1     _______________________________________________________                              Case number (if known)_____________________________________
             First Name      Middle Name         Last Name



   Part 3:     Sign Below

              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


                  __________________________________________________________                   ______________________________________
                   Signature of Debtor 1                                                         Signature of Debtor 2


                  Date _________________                                                         Date _________________
                       MM / DD / YYYY                                                                 MM / DD / YYYY


                   If you checked line 14a, do NOT fill out or file Form 122A–2.
                   If you checked line 14b, fill out Form 122A–2 and file it with this form.
¯¯¯¯¯




Official Form 122A-1                         Chapter 7 Statement of Your Current Monthly Income                                                   page 3
